—Judgment unanimously *986affirmed without costs. Memorandum: Supreme Court erred in concluding that the release of petitioner from administrative segregation renders this proceeding moot. “While this fact renders moot petitioner’s request to be released from administrative segregation, it does not render moot his request for ex-pungement of this determination from his record” (Matter of Cross v Selsky, 271 AD2d 815, 816). Nevertheless, we conclude that the court properly dismissed the petition. The contention of petitioner that he was denied the right to call witnesses has no merit. Contrary to petitioner’s contention, the Hearing Officer made sufficient inquiry into the refusals of the inmate witnesses to testify (see, Matter of Bowers v Goord, 264 AD2d 876). Further, the Hearing Officer properly denied petitioner’s request to call a Senior Correction Counselor as a witness; her “knowledge of the incidents in question which principally resulted in petitioner’s segregation was confined to confidential information reviewed by the Hearing Officer [that] speaks for itself’ (Matter of Bryant v Mann, 160 AD2d 1086, 1088, lv denied 76 NY2d 706). Finally, the record does not support the contention of petitioner that he was denied effective employee assistance (see, Matter of Cross v Selsky, supra, at 816). (Appeal from Judgment of Supreme Court, Erie County, Mintz, J. — CPLR art 78.) Present — Green, J. P., Wisner, Hurlbutt, Burns and Lawton, JJ.